Title: Adams’ Assignment of Errors: Plymouth Superior Court, Plymouth, April 1768
From: Adams, John
To: 


       In the Case of Jane Dotey vs. Manuel Essane heard and adjudged at the Court of General Sessions of the Peace held at Plymouth within and for the County of Plymouth on the first second Tuesday of December being the Eighth day of said Month in the Year of our Lord 1767, the Errors assigned by said Manual, on the Certiorari are as follow viz.
       1st. It does not appear by the Record of the Judgment or Sentence of said Court of General Sessions of the Peace in said Case that Manual Essane was ever accused by the said Jane, to be the Father of the Bastard Child born of her Body, in September last, before the said Child was born.
       2d. It does not appear by the Record of said Judgment or Sentence, nor by any other Record of any Proceedings in the Case, that the said Jane, continued constant in her Accusation, of the said Manual to be the Father of said Bastard Child.
       3d. It does not appear by said Record of said Sentence, or Judgment, that said Jane was ever examined upon oath while she was pregnant with said Bastard Child, nor that she was put upon the Discovery of the Truth in the Time of her Travail, all of which by Law ought to have appeared.
       4. The said Court have, by their Sentence aforesaid, ordered the said Manual, “that he pay the sum of Three Pounds it being the one half of the Charge of her lying in &c. for the first Month, and allso that he pay the sum of Twenty one shillings, it being for Keeping said Child to the Eleventh Day of December,” in which the said Court have exceeded their Jurisdiction they not having Authority by Law to make such an order, and if they had such Authority, in this Case the order is uncertain, insensible and void, the said Court not having ordered the said Manual to pay the aforesaid Sums to any Person whatever in certain.
       5. The said Court has ordered the said Manual to enter into Recognizance with two sureties, &c. which the said Manual was then and still is by Law incapable of doing as he then was and still is an Infant under the Age of Twenty one Years
       6. The said Court have by the sentence aforesaid ordered the said Manual, that he recognize in the sum of Forty Pounds with two sureties to Secure and Save harmless the Towns of Plymouth, Duxborough and Marshfield from all Charges and Damages that may arise by said Child which the said Court had no Authority by Law to do, for it does not appear by said sentence, or any Record in said Case, that said Bastard Child was born in any of those Towns, and if it did, it would still be certain that said Town Child could not be born in more than one of said Towns, and therefore in that Case, said Manual could be obliged only to give security to Save that Town harmless where said Bastard Child was born.
       
       Where fore the said Manual prays that the aforesaid order, Sentence, Judgment, and Proceedings of the said Court of Sessions may be quashed.
        John Adams for said Manual
      